DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to dependent claim 9,
	Of the closest prior art of record, US Pre-Grant Publication 2015/0100578 to Rosen teaches time based metadata addition and processing that occurs based upon specific user actions. However, the teachings of Rosen do not fully read upon the entire combination of claim limitations presently found in dependent claim 9.
	Another of the closest prior art references of record is US Pre-Grant Publication 2019/0180146 to Sacheti, which also discloses details of processing data based upon the classification of content embodied in associated tags. Sacheti teaches use of metadata tags to perform functionality equivalent to many of the claim limitations of claim 9. However, the teachings of Sacheti also do not fully read upon the entire combination of claim limitations presently found in dependent claim 9.
	Of the closest prior art references directed to generation and application of metadata based upon user behavior, both US Pre-Grant Publications 2016/0189084 and 2009/0222432 to Galuten and Ratnakar respectively both teach elements of the claimed limitations of claim 9. Nertheless, Galuten and Ratnakar too do not fully read upon the entire combination of claim limitations presently found in dependent claim 9.
	Claims 10-26 further refine the above discussed allowable subject matter of claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2017/0220605 to Nivala.


With regard to independent claim 1,
	Nivala teaches a cloud-hybrid application storage management system for providing a unified view of digital assets and managing synchronization of storage locations in an enterprise (Nivala: abstract – centralization of assets across storage locations in an enterprise. Examiner notes that the preamble is afforded such patentable weight to denote a system being capable of being configured to perform the recited preamble functionality.), the system comprising: 
	a computer readable data storage device (in 105) storing instructions for executing a distribution of digital assets (Nivala: ¶0029 – data items stored in distributed repositories. See ¶¶0005-0006 discussion of implementation through instructions and data storage generally.); and 
	a processor (in 105) configured to execute the instructions to perform a method (Nivala: ¶0040 – teachings implemented through processor executing instructions.) including: 
		ingesting, from a distribution source, an instance of a digital asset with an ingest application (01) (Nivala: ¶¶0001-0002 – content management system is taught and content management systems retrieve, i.e. “ingest” documents. See ¶0005 discussion of computer program, i.e. “application” to perform the taught functionality.); 
		receiving, with an enterprise digital asset management service (02), a call to store the instance of the digital asset; 
		storing the ingested instance of the digital asset in a repository (03) (Nivala: ¶0146 – system may cache, i.e. “store”, content. See ¶¶0143-0144 – requests or queries for data are a “call”. Examiner further notes that the actual transmission of the cached data would read upon the broadest reasonable interpretation being afforded to the term “call to store”.);
		extracting, with an enterprise asset registration service (04), metadata tags from the instance of the digital asset (Nivala: ¶0124 – metadata tags extracted where examiner notes further discussion of types of content extracted continues at ¶¶0125-0126, see also ¶0157 – metadata extracted and related to content.); 
		registering metadata tags from the instance of the digital asset in an instance record in a central asset registry (05); 
		registering metadata tags from the instance of the digital asset in a location record in the central asset registry (05) (Nivala: ¶0080 – augmentation of stored repository data to include metadata tags that are text strings, as well as associated registration information in the form of an identifier. See ¶0090 – association of metadata and specific storage location, See also above citations directed to extracting.); 
		sending, with the ingest application (1.), an instance event to a messaging service (19) notifying the enterprise that the instance of the digital asset has been created and its location. (Nivala: ¶0163 – notification send regarding new content which is indexed. See ¶0093 discussion of role of indexing in retrieval of data, i.e. “location”.)


With regard to dependent claim 2, which depends upon independent claim 1,
	Nivala teaches a cloud-hybrid application storage management system of claim 1, wherein the repository (03) is an on-premises enterprise storage system co-located with the computer readable data storage device (in 105) and the processor (in 105). (Nivala: ¶0074 – on-premise system. See fig. 6A depiction of co-location with CCM server 110, i.e. computer readable data storage device.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Nivala teaches a cloud-hybrid application storage management system of claim 1, wherein the instance record includes a relationship tag, the relationship tag including a relationship name and a hierarchical direction of the instance with respect to a golden copy of a source file of the digital asset. (Nivala: ¶0080 – definition of relationships between objects, such as a name “budget agreement”, ¶¶0109-0110 – use of reference to content item associated by relationship, See ¶0159 – hierarchical storage of files, ¶¶0174-0175 – previous versions of stored data to which rollback is possible are a “golden copy”.) 

With regard to dependent claim 4, which depends upon independent claim 1,
	Nivala teaches a cloud-hybrid application storage management system of claim 1, wherein the instance record includes an asset identifier. (Nivala: ¶0080 – object identifiers, See also ¶0140 – accessing data based upon identifiers.)


With regard to dependent claim 5, which depends upon independent claim 1,
	Nivala teaches the cloud-hybrid application storage management system of claim 1, wherein metadata tags from the instance of the digital asset include at least one of a file modification time, a file access time, a file creation time, a file mime type, an originating location of a source of the instance of the digital asset, and a storage size. (Nivala: ¶0103 – file size is a storage size, last modified date is a file modification time are provided as examples of file metadata. Examiner notes that file modification time would read upon the broadest reasonable interpretation being afforded to the term file access time. Examiner further notes the alternative limitations being recited here.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Nivala teaches the cloud-hybrid application storage management system of claim 1, wherein the instance of the digital asset includes technical metadata of at least one of an instance type, a media type, a media format, a file size, an encoding, a codec, a resolution, an aspect ratio, a bit rate, a frame rate, a language, and a creation time. (Nivala: ¶0103 – file size, creation date, i.e. “time”, are provided as examples of file metadata. See ¶0105 – discussion of document types, i.e. “media type”. Examiner notes the alternative limitations being recited here.)




With regard to dependent claim 8, which depends upon independent claim 1,
	Nivala teaches a cloud-hybrid application storage management system of claim 1, wherein the location record includes an identification of the repository (03) in which the ingested instance is stored. (Nivala: ¶0080 – inclusion of repository identifier/name where stored, See also ¶0090 – access to object according to repository information, as well as ¶¶0109 – use of path for reference to a repository.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala in view of US Pre-Grant Publication 2017/0272209 to Yanovsky.

With regard to dependent claim 7, which depends upon independent claim 1,
	Nivala teaches the cloud-hybrid application storage management system of claim 1 wherein the location record includes a filename path (Nivala: ¶0093 – indexing record according to path.) and a name of an application that updated the location record and a time of update. (Nivala: ¶0105 – name of creator, when state updated. See also ¶0103 – file size, creation date, i.e. “time”, are provided as examples of file metadata.)
	Nivala does not fully and explicitly teach a checksum.
	Yanovsky teaches a system wherein a location record includes a checksum. (Yanovsky: ¶0107 – checksums for verifying data integrity.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the record checksum of Yanovsky into the record storage system of Nivala by programming the program code of Nivala (Nivala: ¶0040) to include a checksum with records, as taught by Yanovsky. Both systems are directed to data storage accuracy (Nivala: ¶0250; Yanovsky: ¶0107). An advantage obtained through inclusion of a checksum with records would have been desirable to implement in the record storage system of Nivala. In particular, the motivation to combine the Nivala and Yanovsky references would have been to verify the integrity of stored data. (Yanovsky: ¶0107)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157